Citation Nr: 1012672	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-20 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1985 to May 
1992, from June 1994 to November 1994, and from January 1997 
to May 1997, with additional service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to an increased rating for a left shoulder 
disability.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's left 
shoulder disability (traumatic arthritis status post 
arthroscopic acromioplasty and stabilization) has been 
manifested by subjective complaints of constant pain and 
objective evidence of traumatic arthritis and pain with 
repetitive use that resulted in limitation of motion of the 
left arm at most to the shoulder level.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes (DCs) 5010, 5201-03 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in 
VA's Schedule for Rating Disabilities, which is based, as 
far as practically can be determined, on average impairment 
in earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009); 38 U.S.C.A. 
§ 1155 (West 2002).  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two ratings shall 
be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level 
of associated functional loss, taking into account any part 
of the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the wrist 
is considered a major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on 
limitation of motion of the affected joint.  When limitation 
of motion would be noncompensable under a limitation-of-
motion code, but there is at least some limitation of 
motion, a 10 percent rating may be assigned for each group 
of minor joints so affected.  38 C.F.R. § 4.71a, DCs 5003, 
5010 (2009).  Diagnostic Code 5010, for rating traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003, 5010 (2009).  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5003 (2009).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, 
will warrant a rating of 10 percent; in the absence of 
limitation of motion, X-ray evidence of arthritis involving 
two or more minor joint groups with occasional 
incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added 
under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2009).  

The words slight, moderate, and severe as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  The use of terminology such as severe by VA 
examiners and others, although an element to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).  

The Veteran's left shoulder disability has been rated 20 
percent disabling under DC 5010-5202.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires the use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2009).  Diagnostic Code 5010 pertains to traumatic 
arthritis.  Diagnostic Code 5202 pertains to other 
impairment of the humerus.  Arthritis is rated based upon 
limitation of motion of affected parts.  As the shoulder is 
the joint affected in this case, DC 5201, which contemplates 
limitation of arm motion, is applicable.  38 C.F.R. § 4.71a, 
DC 5201 (2009).  The criteria provide different ratings for 
the minor arm and the major arm.  The Veteran has indicated 
(in various treatment records and on VA examination) that he 
is right-handed; therefore, the Board will apply the ratings 
and criteria for the minor arm.  38 C.F.R. § 4.69 (2009).

In considering the applicability of other diagnostic codes, 
the Veteran has not been shown to have ankylosis of 
scapulohumeral articulation.  There is also no medical 
evidence that he suffers from recurrent dislocations of the 
scapulohumeral joint, fibrous union of the humerus, nonunion 
of the humerus (false flail joint), or loss of head of the 
humerus (flail shoulder).  Nor is there objective evidence 
of impairment of the clavicle or scapula.  Accordingly, 
although he is currently rated in part under DC 5202, 
because there is no clinical evidence that he suffers from 
recurrent dislocations of the scapulohumeral joint or any of 
the above conditions, the Board finds that the criteria 
pertaining to those disabilities are not applicable and 
cannot result in a higher rating.  38 C.F.R. § 4.71a, DCs 
5200, 5202, 5203 (2009).

For the minor arm, a 20 percent rating is warranted for 
limitation of arm motion to shoulder level; a 30 percent 
rating is warranted for limitation of arm motion to midway 
between the side and shoulder level; and a maximum 40 
percent rating is warranted for limitation of arm motion to 
25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  
Where the criteria for a compensable rating under a 
diagnostic code are not met, and the schedule does not 
provide for a 0 percent rating, a 0 percent rating will be 
assigned when the required symptomatology for a compensable 
rating is not shown.  38 C.F.R. § 4.31 (2009).

The Veteran injured his left shoulder while working as 
helicopter mechanic in the Army National Guard.  In August 
2002, he lost his footing while climbing down from a 
helicopter and tried to catch himself with his left hand.  
He fell, injuring his left shoulder.  In February 2003, he 
underwent arthroscopic surgery to repair his left shoulder, 
which at first provided good results.  Beginning in July 
2003, however, he began to experience increased left 
shoulder pain.  In February 2003, he was found to be 
medically unacceptable for further service.

On September 2004 VA examination, the Veteran reported 
having mild pain with activity.  Reaching overhead 
aggravated his pain.  He was unable to play sports.  He was 
able to complete activities of daily living without 
difficulty.  He used pain medication for relief, but did not 
use an assistive device.  Physical examination revealed no 
swelling, atrophy, or effusion of the shoulder.  There was 
no point tenderness.  Range of motion testing revealed 
flexion to 180 degrees without pain, abduction to 180 
degrees with pain, internal rotation to 90 degrees without 
pain, and extension to 60 degrees without pain.  Repetitive 
motion did not change those findings.  There was no 
objective evidence of functional loss due to weakness, 
incoordination, fatigability, or loss of motion.  The 
diagnosis was status post arthroscopic acromioplasty and 
stabilization.

On December 2005 VA examination, the Veteran reported that 
he continued to have pain in the left shoulder that was 
described as severe.  He experienced daily flare-ups which 
lasted from thirty to sixty minutes.  He experienced flare-
ups when he moved his shoulder in the wrong way or tried to 
lift something overhead.  The pain was sharp and shooting, 
and occasionally dull and aching.  It required rest and that 
he take pain medication.  There was no accompanying swelling 
or giving way, though he did feel like his shoulder locked 
up on him at times.  He was no longer able to work as a 
helicopter mechanic or complete physical activities that 
required extensive use of the left arm.  He was able to 
attend to basic self care and mobility.  Physical 
examination revealed that the Veteran was able to take his 
jacket on and off, though he had some difficulty with that 
task.  There was no evidence of a shoulder deformity, and 
there was no effusion or crepitus.  There was tenderness at 
the joint and pain along the shoulder joint line.  Range of 
motion testing revealed active flexion to 140 degrees and 
passive flexion to 145 degrees, active abduction to 130 
degrees and passive abduction to 135 degrees, active 
external rotation to 70 degrees and passive external 
rotation to 80 degrees, and active internal rotation to 70 
degrees and passive internal rotation to 75 degrees.  There 
was pain at the end of the ranges of motion.  Repetitive 
movements did not reflect any changes to those findings.  
Muscle strength was within normal limits.  There were no 
sensory deficits in the shoulder girdle.  The diagnosis was 
left shoulder traumatic arthritis status post arthroscopic 
surgery, acromioplasty, and stabilization of labrum, with 
residual pain and limited range of motion.  The examiner 
stated that any physical activity that would require 
extensive use or movement of the left shoulder would most 
likely cause a flare-up. 

On April 2007 VA examination, the Veteran reported that he 
had constant pain in the left arm, especially when he tried 
to lift his arm further than 90 degrees or when he puts his 
left hand behind his back.  He denied any left shoulder 
dislocation.  He took two kinds of pain medication for 
relief.  Physical examination revealed no atrophy.  The 
anterior shoulder was objectively tender to palpation.  
Range of motion testing reflected flexion to 120 degrees, 
with repetitive motion limited to 106 degrees, abduction to 
90 degrees, unchanged with repetitive motion, external 
rotation to 68 degrees, unchanged with repetitive motion, 
and internal rotation to 23 degrees, unchanged with 
repetitive motion.  There was no pain on range of motion 
except on passive testing.  The examiner concluded that the 
Veteran's left shoulder impairment of function was moderate 
in degree. 

VA treatment records dated from November 2004 to May 2009 
reflect ongoing complaints of bilateral shoulder pain, for 
which the Veteran was prescribed pain medication.  In August 
2006, the Veteran complained of paresthesias of the left 
arm.  He reported that when he held his neck to the left, 
his left arm became numb to the fingers.  He had been 
experiencing those symptoms for four months and could not 
pinpoint precipitating factors.  It was noted that he had a 
history of degenerative shoulder and cervical spine disease.  
Examination revealed full muscular strength.  Nerve 
conduction studies revealed left median nerve entrapment at 
the wrist, mild to moderate in degree.  

On May 2009 VA examination, the Veteran reported that he 
continued to have chronic left shoulder pain.  There was 
increased pain when lying on his side.  He had radiating 
pain from the left side of his neck down his left arm.  The 
examiner noted that the Veteran suffered from cervical disc 
disease and left carpal tunnel syndrome, to which he 
attributed those symptoms.  The Veteran reported that he was 
able to complete activities of daily living, though his wife 
would help him wash his back.  Range of motion testing 
revealed flexion to 130 degrees, abduction to 150 degrees, 
internal rotation to 55 degrees, and external rotation to 90 
degrees.  There was pain at the end of each range of 
motions, accompanied by grimacing.  There was no additional 
limitation of motion after three repetitive motions.  There 
was no tenderness to palpation.  Strength was 4+/5.  There 
was no evidence of apprehension or instability.  X-ray 
examination reflected slight widening of the 
acromioclavicular joint.  There was no significant change 
since the December 2005 X-ray examination.  The examiner 
stated that it was likely that the Veteran would have 
restrictions on lifting, carrying, and overhead-type 
activity if he were to find employment.  

In September 2009, the Veteran's spouse submitted a 
statement that the Veteran suffered from constant left 
shoulder pain, for which he treated with pain medication.  
Lifting his arm overhead was a difficult process for him, 
and he often could not find a comfortable position in which 
to sleep at night.  

The record further reflects that the Veteran was awarded 
social security benefits in August 2004 for right carpal 
tunnel syndrome.  His secondary diagnosis was shoulder 
osteoarthritis with small tear.  The records on which that 
decision was based have been associated with the claims 
file. 

Normal forward flexion of the shoulder is 0 to 180 degrees; 
abduction is 0 to 180 degrees; and internal and external 
rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate 
I (2009).  Forward flexion and abduction to 90 degrees 
amounts to shoulder level.

In this case, numerous VA examinations conducted throughout 
the appeal period demonstrate that the Veteran was able to 
complete left shoulder flexion to at least 120 degrees, and 
left shoulder abduction to at least 90 degrees, or shoulder 
level.  He reported repeatedly that lifting his arm above 
shoulder level resulted in pain and possible flare-up.  
Accordingly, the evidence demonstrates that the Veteran 
meets the criteria for limitation of motion of the arm to 
shoulder level, 20 percent under DC 5201.  However, the 
Veteran is already in receipt of a 20 percent rating for his 
disability.  With regard to whether he is entitled to a 
rating higher than 20 percent under DC 5201, there is no 
clinical evidence that the Veteran's limitation of motion 
was to less than 25 degrees from his side.  Significantly, 
although the Veteran has complained of severe pain on 
lifting his arm above shoulder level, there was no evidence 
that such a task could not be completed.  To that extent, 
the December 2005 and May 2009 VA examiners noted that the 
Veteran was restricted in his ability to lift overhead, but 
did not find that the Veteran was restricted to 25 degrees 
from the side.  Accordingly, the Board finds that a higher 
30 percent rating under DC 5201 is not warranted in this 
case. 

The Veteran has been diagnosed with arthritis of the left 
shoulder.  However, he has been awarded a 20 percent 
disability rating based upon limitation of motion.  Because 
he has been awarded a compensable rating based upon 
compensable limitation of motion he is not entitled to a 
rating under the diagnostic criteria pertaining to 
arthritis.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2009).  
Accordingly, neither DC 5003 nor 5010 may provide a basis 
for ratings in excess of 20 percent.

The Board has determined that the Veteran is entitled to no 
more than a 20 percent disability rating under the 
applicable shoulder and arm criteria.  The Board is required 
to consider the effect of pain and weakness when rating a 
service-connected disability on the basis of limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board finds that the effect of pain 
and weakness on the basis of limitation of motion has been 
considered in the assignment of a 20 percent rating.  
Although VA examinations have shown that the Veteran 
experiences pain on motion and flare-ups on activity, there 
is no evidence to suggest that the functional loss is the 
equivalent to loss of motion to 25 degrees from the side or 
of ankylosis of the shoulder.  Repetitive range of motion 
testing has consistently demonstrated limitation to, at the 
very least, 90 degrees abduction, with the majority of 
testing 100 degrees and above.  Thus, although the Veteran 
has experienced flare-ups that are painful and require rest 
and medication, there is no probative evidence demonstrating 
that such flare-ups result in loss of motion to 25 degrees 
from the side or of ankylosis of the shoulder for the period 
under appeal, which is the requirement for a higher rating.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R § 3.321(b)(1).  In this case, the Board finds that the 
Schedule is not inadequate.  The Schedule provides for 
higher ratings for the Veteran's left shoulder disability, 
but findings supporting a higher rating have not been 
documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods 
of hospitalization or has produced marked interference with 
the Veteran's employment.  Although the Veteran has reported 
that he can no longer work as a helicopter repairman due to 
his left shoulder disability and his other physical 
disabilities, VA examinations have documented that his 
restrictions would include limitations on lifting, carrying, 
and working above his head.  While the Veteran is limited in 
his ability to perform certain tasks, he himself has 
described his left shoulder disability as not 
incapacitating.  The evidence does not show marked 
interference with employment because the Veteran could 
perform tasks that do not require lifting, carrying, or 
working above his head.  Therefore, the Board finds that 
referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The issue of entitlement to a total disability rating based 
upon individual unemployability (TDIU) has been raised by 
the record.   The Board is aware that consideration of a 
TDIU is an element of an increased rating appeal.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  However, a claim for 
TDIU was previously disallowed in a January 2010 rating 
decision during the pendency of this appeal.  The Veteran 
has not filed a notice of disagreement with the decision, 
nor has he perfected a timely appeal of that decision.  
Because the appellant did not file a timely notice of 
disagreement, the Board may not assume jurisdiction of that 
issue.   38 U.S.C.A. § 20.302 (2009).

With regard to the Veteran's left shoulder scar, on December 
2005 VA examination, the examiner identified a small 0.5 
centimeter surgical scar on the upper portion of the 
shoulder.  The scar was well-healed.  There was minimal 
adherence to the underlying tissue.  The scar was not 
painful.  The Board has considered whether the Veteran could 
be assigned a separate rating based on the post-surgical 
scar.  However, the evidence shows that the scar is well-
healed with no abnormality and there were no findings of 
tenderness or pain on examination.  Therefore, the Board 
finds that a preponderance of the evidence is against a 
finding that a separate compensable rating for a scar is 
warranted.   38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2008); Esteban v. Brown, 6 Vet. App. 259 (2005).

Consideration has been given to different percentage ratings 
for different periods of time since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, staged ratings are not indicated in the present 
case, as the Board finds that the weight of the credible 
evidence shows that the Veteran's service-connected left 
shoulder disability has not warranted a rating greater than 
20 percent at any time during the pendency of the appeal.  
As the preponderance of the evidence is against the claim 
for an increased rating, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2007).  The notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2005, February 
2007, and May 2008; a rating decision in January 2006, a 
statement of the case in May 2007, and a supplemental 
statement of the case in June 2009 and in October 2009.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because 
of the thorough and informative notice provided throughout 
the adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notice has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2010 supplemental statement of 
the case.

In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  In addition, the Veteran has 
been afforded VA examinations in relation to this claim in 
December 2005, April 2007, and in May 2009.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Entitlement to a rating in excess of 20 percent for a left 
shoulder disability is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


